REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: 
Claims 1-12, 14-15 and 17 are allowed over the prior art of record Raleigh et al. (Pub No: US 2014/0098671 A1), Ginter et al. (Pub No : US 2010/0064039 A1 ) and Bhargava (Pub No : US 2012/0284790 Al).

The prior art of record does not disclose limitations of “at least one agent in communication and running on managed devices of the client system,
the at least one agent hosting that includes updating and changing at least one management policies, and detects anomaly values of the managed devices at the agent level, with analytics running on the at least one agent to implement a threshold for
detection of anomalies to provide scalability and noise reduction; and 
the at least one agent in communication with the polling server and detected an anomaly in a monitored client system device,
detected anomalies in a monitored client system device are communicated to the polling server, in response to an anomaly not being detected the
at least one agent sends a time series data point to a database of anomalies at the polling server, in response to detection of anomalies, the at least one 
agent loads a change to the device of the client system and restarts with the polling by the polling server, wherein polling by the polling server is done by
the at least one agent polling of a managed device” as recited in Applicant's
 claims 1-12, 14-15 and 17. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Z.K/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455